     Case: 4:20-cv-01492-AGF Doc. #: 1 Filed: 10/15/20 Page: 1 of 3 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ANDREW HOLMES,                               )
                                             )      Jury Trial Demanded
        Plaintiff,                           )
                                             )
V.                                           )      Case No.
                                             )
MEDICREDIT, INC.,                            )      Removal of Case No. 2022-AC07375
                                             )      St. Louis City Circuit Court
        Defendant.                           )

                                   NOTICE OF REMOVAL

        Defendant Medicredit, Inc. (“Medicredit” or “Defendant”) hereby files its Notice of

Removal of the above-captioned case to this Court and, and in support of removal, respectfully

states as follows:

        1.     Medicredit is named as a defendant in Cause No. 2022-AC07375, filed in the

Circuit Court of St. Louis City, State of Missouri, styled Andrew Holmes v. Medicredit, Inc. (the

“State Court Action”).

        2.     The Petition in the State Court Action was filed with the Clerk of the Circuit

Court of St. Louis County, Missouri on or about August 20, 2020. Pursuant to 28 U.S.C. §

1446(a), copies of all process, pleadings and orders served upon Defendant in the State Court

Action are attached hereto as Exhibit 1.

        3.     In the State Court Action, Plaintiff alleges that Defendant violated a federal

statute, the Fair Debt Collections Practices Act, 15 U.S.C. §1692 et. seq. (“FDCPA”) and the

Telephone Consumer Protection Act of 1991 (“TCPA”), 47 U.S.C. §227 et. seq.

        4.     Any civil action is removable if the plaintiff could have originally brought the

action in federal court. See 28 U.S.C. § 1441(a).
    Case: 4:20-cv-01492-AGF Doc. #: 1 Filed: 10/15/20 Page: 2 of 3 PageID #: 2




        5.      Under 28 U.S.C. § 1331, this Court has original federal question jurisdiction over

Plaintiff’s FDCPA and TCPA claims.

        6.      Accordingly, pursuant to 28 U.S.C. § 1441(a), Defendant has the right to remove

the State Court Action to this Court, without regard to the citizenship or residency of the parties

or the amount in controversy.

        7.      Defendant was formally served with the Summons and Petition on September 30,

2020. This removal is therefore timely pursuant to 28 U.S.C. § 1446(b).

        8.      By this Notice of Removal, Defendant does not waive any defense, jurisdictional

or otherwise, which it may possess. Defendant also does not concede that Plaintiff has stated a

claim against it.

        WHEREFORE, in accordance with the authorities set forth above, Defendant hereby

removes this action from the Circuit Court for St. Louis City, Missouri, to the United States

District Court for the Eastern District of Missouri.



DATED: October 15, 2020.                        Respectfully submitted,

                                               SPENCER FANE LLP

                                               /s/ John D. Ryan
                                               Scott J. Dickenson, #50478MO
                                               John D. Ryan, #51944MO
                                               1610 N. Kingshighway, Suite 205
                                               Cape Girardeau, MO 63701
                                               Telephone (573) 334-5868
                                               Facsimile (573) 334-5489
                                               jryan@spencerfane.com
                                               Counsel for Defendant




                                                                                         SL 4043821.1
   Case: 4:20-cv-01492-AGF Doc. #: 1 Filed: 10/15/20 Page: 3 of 3 PageID #: 3




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 15th day of October, 2020, the foregoing

document was filed electronically with the Clerk of the Court, to be served by the Court’s

electronic notification system upon the following attorneys of record and sent via email to

attorney listed below.

 Matthew P. Cook
 Cook Law, LLC
 2885 Sanford Ave SW #42270
 Grandville, MI 49418
 Phone: 314-200-5536
Email: Cookmp21@yahoo.com
Attorney for Plaintiff
                                                 /s/ John D. Ryan




                                                                                   SL 4043821.1
